      Case 1:20-mc-00169-LGS Document 2 Filed 03/25/20 Page 1 of 29




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 IN RE:                                        Case No: 1:20-mc-00169

 EX PARTE APPLICATION OF THE FEDERAL
 REPUBLIC OF NIGERIA and ABUBAKAR
 MALAMI, THE ATTORNEY GENERAL OF
 THE FEDERAL REPUBLIC OF NIGERIA

                             Applicants.




   MEMORANDUM OF LAW IN SUPPORT OF APPLICATION FOR AN ORDER
  PURSUANT TO 28 U.S.C. §1782(a) AUTHORIZING APPLICANTS TO CONDUCT
DISCOVERY IN THIS DISTRICT FOR USE IN FOREIGN JUDICIAL PROCEEDINGS




                                           MEISTER SEELIG & FEIN LLP
                                           125 Park Avenue, 7th Floor
                                           New York, NY 10017
                                           Tel: (212) 655-3500

                                           Attorneys for Applicants the Federal
                                           Republic of Nigeria and the Honorable
                                           Abubakar Malami, the Attorney General of
                                           the Federation and Minister of Justice of the
                                           Federal Republic of Nigeria
             Case 1:20-mc-00169-LGS Document 2 Filed 03/25/20 Page 2 of 29



                                                  TABLE OF CONTENTS


TABLE OF AUTHORITIES ......................................................................................................... ii

PRELIMINARY STATEMENT ..................................................................................................... 1

STATEMENT OF FACTS ............................................................................................................. 3

     A. The Gas Supply and Processing Agreement ....................................................................... 4

          1. P&ID Had No Ability or Intention To Perform The Gas Supply and Processing
             Agreement ..................................................................................................................... 4

          2. The GSPA Was Not Properly Authorized Under Nigerian Law .................................. 7

     B. Discovery of P&ID’s Bribes and Fraud .............................................................................. 7

     C. The Sham London Arbitration .......................................................................................... 12

     D. Status of The Nigerian Proceedings .................................................................................. 15

     E. The Relief Applicants Seek From This Court ................................................................... 16

ARGUMENT ................................................................................................................................ 17

     A. The Requested Discovery Meets The Statutory Requirements Of Section 1782(a) ......... 17

     B. The Discretionary Factors Weigh In Favor Of Issuing Discovery ................................... 21

CONCLUSION ............................................................................................................................. 25




                                                                      i
             Case 1:20-mc-00169-LGS Document 2 Filed 03/25/20 Page 3 of 29



                                               TABLE OF AUTHORITIES

Cases                                                                                                                         Page(s)
Ahmad Hamad Algosaibi & Brothers Co. v. Standard Chartered Int’l (USA) Ltd.,
 785 F.Supp.2d 434 (S.D.N.Y. 2011) .......................................................................................... 17

In re Application for an Order Permitting Metallgesellschaft AG To Take Discovery,
  121 F.3d 77 (2d. Cir. 1997) ........................................................................................................ 21

In re Application of Chevron Corp.,
  709 F.Supp.2d 283 (S.D.N.Y. 2010) .......................................................................................... 18

In re Aso,
  2019 WL 2345443 (June 3, 2019, S.D.N.Y.) ............................................................................. 22

In re Edelman,
  295 F.3d 171 (2d Cir. 2002) ....................................................................................................... 17

In re Eurasian Bank JSC,
  2020 WL 85226 (Jan. 2, 2020, S.D.N.Y.) .................................................................................. 17

In re Euromepa S.A.,
  51 F.3d 1095 (2d Cir. 1995) ....................................................................................................... 21

In re Hansainvest Hanseatische Investment-GmbH,
  364 F.Supp.2d 243 (S.D.N.Y. 2018) .......................................................................................... 22

In re Iraq Telecom Ltd.,
  2019 WL 3798059 (Aug. 13, 2019, S.D.N.Y.) .................................................................... 17, 23

In re OOO Promnefstroy,
  2009 WL 3335608 (S.D.N.Y. Sep. 15, 2009) ............................................................................ 22

In re Optimal Investment Services, S.A.,
  773 F.3d 456 (2d Cir. 2014) ....................................................................................................... 19

In re Sealed Case,
  932 F.3d 915 (D.C. Cir. 2019).................................................................................................... 23

In re Setraco Nigeria Ltd.,
  2013 WL 3153902 (June 19, 2013 M.D. Fla.) ..................................................................... 19, 22


                                                                   ii
             Case 1:20-mc-00169-LGS Document 2 Filed 03/25/20 Page 4 of 29



Intel Corp. v. Advanced Micro Devices, Inc.,
  542 U.S. 241 (2004) ....................................................................................................... 19, 21, 22

Mees v. Buiter,
 793 F.3d 291 (2d Cir. 2015) ........................................................................................... 18, 19, 20

Young v. U.S. Dept. of Justice,
 1988 WL 131302 (S.D.N.Y. Nov. 28, 1988) ............................................................................. 20

Statutes

28 U.S.C. § 1782(a)................................................................................................................Passim

31 U.S.C. § 5318(i) ....................................................................................................................... 24

Rules

Federal Rules of Civil Procedure 26 ............................................................................................... 1

Federal Rules of Civil Procedure 45 ............................................................................................... 1

Regulations

31 C.F.R. §§ 1010.610 ............................................................................................................ 24, 25




                                                                     iii
         Case 1:20-mc-00169-LGS Document 2 Filed 03/25/20 Page 5 of 29



       Applicants the Federal Republic of Nigeria (the “FRN”) and the Honorable Abubakar

Malami, the Attorney General of the Federation and Minister of Justice of the FRN (“Malami” and

together with the FRN, “Applicants”), by their undersigned counsel, respectfully submit this

memorandum of law in support of the Applicants’ request (the “Application”) for an order

pursuant to 28 U.S.C. §1782(a) (“Section 1782”) and Rules 26 and 45 of the Federal Rules of Civil

Procedure authorizing Applicants to conduct discovery in this district for use in criminal

investigations and judicial proceedings pending in the FRN (the “Nigeria Proceedings”).

                               PRELIMINARY STATEMENT

       To aid the Nigeria Proceedings, Applicants request authority to take discovery from

Citibank, N.A. (“Citibank”), Allied Irish Banks (“Allied Irish”), HSBC Bank USA (“HSBC”),

Standard New York, Inc. (“Standard New York”), Deutsche Bank Trust Co. Americas (“Deutsche

Bank”), J.P. Morgan Chase (“JPMorgan”), United Bank for Africa (“UBA”), Bank of Cyprus,

Fortis Private Banking Singapore Limited (“Fortis”), and Standard Chartered International (USA)

Ltd. (”Standard Chartered” and together with Citibank, Allied Irish, HSBC, Standard New York,

Deutsche Bank, JPMorgan, UBA, Bank of Cyprus and Fortis, the “Bank Respondents”).

       The Nigeria Proceedings concern a fraudulent scheme to defraud the FRN of almost $10

billion. The scheme was carried out by Process & Industrial Developments Limited (“P&ID”), a

British Virgin Island shell entity with no technical capabilities, virtually no employees, and no

demonstrable financial resources. P&ID directed the payment of hundreds of thousands of dollars

of bribes and kickback payments to former FRN officials and employees to procure a two decades

long, multi-billion dollar government contract to provide the FRN with a gas stripping plant along

the Niger River Delta. In exchange for the bribes, the corrupted officials and employees of the

FRN abandoned their duties to perform due diligence on P&ID’s capabilities. In addition, P&ID


                                               -1-
         Case 1:20-mc-00169-LGS Document 2 Filed 03/25/20 Page 6 of 29



and the corrupted employees and officials of the FRN conspired to keep the contract and

subsequent arbitration outside the normal approval and oversight chains within the government.

       Had any genuine due diligence been performed and if the required governmental channels

were followed, the FRN never would have entered into the agreement with P&ID. The sole

purpose of the agreement was to defraud the FRN of billions of dollars for services that P&ID

never had the capacity or intent to perform. P&ID never did any work on the project. Instead, the

only thing P&ID engineered was a fraudulent arbitration claim against the FRN which has resulted

in a $6.6 billion arbitration award, which with interest is now purportedly valued near $10 billion.

       Applicants recently discovered P&ID’s fraudulent scheme and is still uncovering the full

extent of the scheme and the breadth of the participants. Applicants now bring this Application

for the Court’s assistance in procuring documents and information located within the Southern

District of New York that will support Applicants’ ongoing investigation and prosecutions in

Nigeria. Applicants intend to use the discovery material in the Nigerian Proceedings to prosecute

individuals and entities that participated in or unlawfully benefited from P&ID’s fraud.

       The FRN’s investigation to date has revealed that U.S. Dollars were the most prevalent

currency used to pay the bribes in the FRN. In addition, transactions in U.S. Dollars were utilized

to launder money used to pay the bribes. For example, P&ID’s affiliates wired U.S. Dollars from

their non-U.S. bank accounts to corrupted FRN officials’ Nigerian bank accounts. In addition,

P&ID representatives gave corrupted Nigerian officials U.S. Dollars in cash in Nigeria. When

funds in U.S. Dollars are transferred from one foreign bank account to another, they generally pass

through correspondent accounts in United States banks, mostly in New York. Therefore, P&ID’s

unlawful bribes and money laundering in U.S. Dollars passed through United States banks. Those




                                                -2-
           Case 1:20-mc-00169-LGS Document 2 Filed 03/25/20 Page 7 of 29



United States banks are therefore likely to have documents and information relevant to the FRN’s

ongoing investigation and prosecutions.

         The FRN has identified Bank Respondents as likely to have either been utilized as

correspondent banks to effectuate transfers of U.S. Dollars that were paid as bribes by P&ID and

its affiliates or as United States branches of foreign financial institutions utilized by P&ID or its

affiliates during the time they were carrying out the illicit scheme to defraud the FRN. Thus, Bank

Respondents likely possess documents and information relevant to the Nigeria Proceedings,

namely records of financial transactions by P&ID and its affiliated entities. The discovery sought

in this Application will assist Applicants to effectively investigate and adjudicate criminal claims

in the Nigeria Proceedings against the targeted individuals and entities.

         Accordingly, Applicants request the Court’s permission to issue a subpoena duces tecum

to Bank Respondents to obtain discovery of financial records from P&ID, its known affiliate

entities and their owners that Applicants believe will uncover further evidence of bribes and money

laundering activity related to P&ID’s scheme. As explained below, the Application satisfies the

statutory requirements of Section 1782(a), and all relevant discretionary factors also weigh

strongly in favor of an order granting the Application.

                                          STATEMENT OF FACTS

         The massive breadth of the fraud perpetrated on the FRN demonstrates the need and

appropriateness of the discovery Applicants seek through the Application under Section 1782.

Applicants therefore describe below the details of the scheme known to date.1




1
  The following summary of P&ID’s fraudulent scheme is offered to provide the Court with an overview of the corrupt
practices the P&ID and its affiliates engaged in, including bribes paid to FRN officials. It is not an exhaustive list of
the misdeeds by P&ID and its affiliates, their officers and directors or current and former Nigerian government
officials. Nor is this summary intended to be a comprehensive presentation of the substantive evidence that FRN has
uncovered to date. Applicants reserve all rights to bring additional charges in the Nigerian Proceedings.

                                                          -3-
         Case 1:20-mc-00169-LGS Document 2 Filed 03/25/20 Page 8 of 29



   A. The Gas Supply and Processing Agreement

       During the 2009-2010 time period, the FRN was in the midst of a constitutional crisis. The

FRN’s then president, President Umaru Musa Yar’Adua, had been absent from office due to ill-

health and in November 2009 was evacuated to Saudi Arabia to be treated for an acute heart

condition. See Declaration of Attorney General Abubakar Malami, executed on March 24, 2020

(“Malami Decl.”),¶71. He later returned to the FRN to recover, but he eventually succumbed to

his condition and died in May 2010. Id. The presidency remained vacant after President

Yar’Adua’s leave to Saudi Arabia, and after months of political turmoil, in February 2010, then

Vice-President Goodluck Jonathan was appointed by the FRN’s senate to assume the role of

President. It was during this turbulent period of time, when the FRN was suffering from a

temporary “power vacuum,” that P&ID bribed and colluded with corrupt FRN government

officials within the FRN’s Ministry of Petroleum to force through the multi-billion dollar

agreement for the supply and processing of natural gas in Nigeria.. See Malami Decl., ¶¶71-72.

               1. P&ID Had No Ability or Intention To Perform The Gas Supply and
                  Processing Agreement

       On January 11, 2010, while the FRN was without an official acting head of state, P&ID, a

BVI shell entity, and the FRN (via the then corruption-plagued Ministry of Petroleum) entered into

Gas Supply and Processing Agreement (the “GSPA”), a twenty-year arrangement for building and

operating a gas-stripping plant along the Niger Delta in Nigeria. See Malami Decl., ¶¶82-86.

       Pursuant to the terms of the GSPA, FRN was to supply natural gas (“Wet Gas”) to P&ID

via a government pipeline to the site of P&ID’s production facility. See Malami Decl., ¶83. In

turn, P&ID committed to constructing and operating a gas stripping plant to process the Wet Gas

by removing the natural gas liquids (“NGL’s”) contained within it (which P&ID could retain for




                                               -4-
           Case 1:20-mc-00169-LGS Document 2 Filed 03/25/20 Page 9 of 29



its future use) and return to the FRN lean gas suitable for use for power generation. Id. at ¶85. As

set out in Paragraph 2 of the GSPA, the alleged objective of the GSPA was:

                  [T]o provide for the construction of Gas Processing Facilities by
                  P&ID encompassing the provision of [natural gas or Wet Gas] by
                  the Government and the processing of said Wet Gas by P&ID …
                  support and maintenance facilities at the Site and the provision of
                  Lean Gas by P&ID to the Government … and to operate and
                  maintain the facilities in an efficient manner.

Id. at ¶83 at Ex. 1, Paragraph 2.

         As part of the GSPA, P&ID falsely represented that it “possess[ed] the requisite finance,

technology and competence for the fast track development of the project” and that it had

“undertaken all necessary studies, including the identification of suitable associated gas fields,” to

be able to “commence fast track development of the project” in accordance with the GSPA.” See

Malami Decl., ¶87 at Ex. 1. Contrary to these representations, P&ID had no apparent assets, no

obvious industry experience, and no other credentials to suggest that it would be suitable to operate

and carry out the type of sophisticated operation required under the GSPA. Id. at ¶¶5, 67.

         During 2009 and 2010, the Ministry of Petroleum ministers had bifurcated leadership

duties. See Malami Decl., ¶70. Dr. Rilwanu Lukman (“Dr. Lukman”) was referred to as the

“substantive Minister of Petroleum” and Odein Ajumogobia (“Mr. Ajumogobia”) was referred to

as the Minister for State.2 Id. As the Substantive Minister, Dr. Lukman was in charge of

petroleum, while Mr. Ajumogobia as the Minister for State was in charge of gas. Id. As the GSPA

was a contract for a gas stripping plant, it fell within Mr. Ajumogobia’s purview and should have

been tendered to him for evaluation. Id.




2
 In Nigeria, a ‘substantive’ minister may be appointed alongside a junior minister to run the affairs of a Ministry. See
Malami Decl., ¶70. Dr. Lukman served as the substantive Minister of Petroleum until March 17, 2010, when President
Goodluck Jonathan dissolved his cabinet. Dr. Lukman died on July 21, 2014. Id. at ¶73.

                                                          -5-
         Case 1:20-mc-00169-LGS Document 2 Filed 03/25/20 Page 10 of 29



       However, in violation of his duties, Dr. Lukman usurped Mr. Ajumogobia’s role, and, to

Mr. Ajumogobia’s exclusion, unilaterally executed the GSPA on behalf of the Ministry of

Petroleum. See Malami Decl., ¶71. Dr. Lukman’s brazen and unauthorized acts were taken with

virtually zero oversight or other participation by key required officials within the FRN and

Ministry of Petroleum. Id. at ¶¶71-81 For example, in violation of the FRN’s standard operating

practices, the GSPA and P&ID were not referred to the National Petroleum Investment

Management Services for scrutiny and due diligence. Id. at ¶¶80-81. Indeed, Dr. Lukman’s

assistant, Taofiq Tijani (the recipient of several bribes from P&ID and its affiliate entities), later

acknowledged that the GSPA was awarded to P&ID based on P&ID’s “presentation to the

Minister.” Id at ¶75. In November 2019, Mr. Tijani confirmed that no due diligence was

conducted on P&ID’s financial means to carry out its duties under the GSPA, that P&ID “did not

show evidence of having any gas processing plant in the past,” and that Dr. Lukman’s purported

authorization was based on vague assurances, such as that P&ID would “bring some engineers” to

the project with prior experience. Id. at ¶77.

       Having secured (through bribes) the support of corrupt former officials within the FRN,

including Dr. Lukman and Mr. Tijani, on January 11, 2010, the GSPA was executed on behalf of

the Ministry of Petroleum by Dr. Lukman in the presence of the Ministry of Petroleum’s Legal

Director, Grace Taiga –another recipient of P&ID’s bribes – and Michael Quinn, who is now

deceased, on behalf of P&ID. See Malami Decl., ¶82. Although Ms. Taiga, as the Ministry of

Petroleum’s Legal Director, was charged with ensuring that the GSPA was entered into in full

compliance with all extant laws and requirements – including the government approval processes

discussed above – Ms. Taiga flouted her duties and actively concealed the GSPA from other

government officials. Id. at ¶¶91-95. Instead, in exchange for bribes, Ms. Taiga misrepresented



                                                 -6-
        Case 1:20-mc-00169-LGS Document 2 Filed 03/25/20 Page 11 of 29



to both the Ministry of Petroleum and the Nigerian National Petroleum Corporation that the GSPA

posed no financial risk to the FRN, and that the FRN would be entitled to fifty percent of profits.

Ms. Taiga made these false representations despite receiving stark warnings from within the FRN

that the GSPA was a dangerous “open-ended arrangement with grave consequences” with no

termination provision. Id. at ¶95. However, in complete abdication of her legal duties, Ms. Taiga

ignored the abundant red flags in favor of personal profits gained from P&ID’s bribe payments.

               2. The GSPA Was Not Properly Authorized Under Nigerian Law

       The FRN has a detailed protocol for the awarding of government contracts in order for

them to be enforceable. See Malami Decl., ¶89. This includes the GSPA. Id. First, Nigerian law

requires that foreign companies, like P&ID, obtain incorporation in Nigeria in order to be able to

legally carry on business in Nigeria. Id. at ¶88. Second, all contracts with a value higher than U.S.

$2 million, were required to be authorized by the Bureau of Public Procurement. Id. at ¶89. Third,

contracts of the type (involving gas rights) and scope of the GSPA were required to have gone

through a competitive bidding process. Id. Fourth, as the GSPA involved the exploitation of the

FRN’s gas rights and provision of infrastructure, the agreement required the approval of the FRN’s

Federal Executive Council, which comprised of the President, the Vice President, and Ministers.

Id. None of the above necessary pre-conditions were satisfied (or attempted to be satisfied) prior

to P&ID bribing its way to the GSPA. Id. In the absence of full compliance with the above

conditions Nigerian law dictates that the GSPA is unenforceable. Id. at ¶90.

   B. Discovery of P&ID’s Bribes and Fraud

       Given the size and duration of the GSPA, and the obviously suspicious circumstances

surrounding a BVI shell company securing a massive unauthorized government contract under

which performance was never attempted, in August 2018 the FRN’s Economic and Financial



                                                -7-
        Case 1:20-mc-00169-LGS Document 2 Filed 03/25/20 Page 12 of 29



Crimes Commission (“EFCC”), opened an investigation into the GSPA, P&ID and individuals and

entities connected to P&ID’s fraudulent scheme. See Malami Decl., ¶225. The EFCC is a statutory

body set up by the EFCC Establishment Act and vested with power to conduct investigations into

whether any person, corporate body or organization has committed an offence under the Act or

other laws of Nigeria relating to economic and financial matters. Id. at ¶156. Between June 2018

and July 2019, the EFCC undertook background intelligence and data analysis concerning the

GSPA, including profiling associated companies and individuals, analyzing statements of account

and interviewing the local director of P&ID (Nigeria). Id. at ¶171.

       The EFCC’s investigations have revealed corrupt practices by P&ID (and its affiliated

entities) to individuals that were formerly within the Ministry of Petroleum.            EFCC’s

investigations were aided by the turnover of financial records by Nigerian financial institutions

that the EFCC has discovered were used to funnel P&ID’s (and its related entities’) bribes. For

example, on August 26, 2019, bank statements for P&ID (Nigeria) were provided to the EFCC by

Guaranty Trust Bank, a Nigerian financial institution. EFCC’s review of P&ID (Nigeria)’s

statements revealed large unexplained cash withdrawals and money transfers to its parent, i.e.

P&ID, which transactions EFCC is continuing to investigate. See Malami Decl., ¶173.

       The cash flows into and out of P&ID (Nigeria)’s accounts are not consistent with a

legitimate operating company involved in a multi-billion dollar gas-processing contract such as

the GSPA. They show a series of large, round payment transactions on P&ID (Nigeria)’s U.S.

Dollar account with Guaranty Trust Bank from September 6, 2006 through March 14, 2011 (the

period for which statements are available). In addition, twenty-seven percent of the deposits into

and fifty-five percent of the withdrawals out of P&ID (Nigeria)’s Naira account were in cash,




                                               -8-
        Case 1:20-mc-00169-LGS Document 2 Filed 03/25/20 Page 13 of 29



which are predominantly withdrawals by Mr. Hitchcock in lump sums of between NGN 500,000

(appx. $1,362) to NGN 1,500,000 (appx. $4,086). See Ex. 123 to Malami Decl., at pp. 54-55.

       The cash withdrawals are not limited to P&ID, but also include affiliated companies such

as Industrial Consultants (International) Limited (“ICIL”), Goidel Resources Limited, Lurgi

Consult Limited (“Lurgi”), and over twenty other companies that EFCC has discovered are directly

related to P&ID or its co-founders Michael Quinn (deceased), and Brendan Cahill. See Malami

Decl., ¶177, In addition, EFCC’s investigations have revealed that P&ID (Nigeria) has at least

twenty-eight associate companies registered in Nigeria, while P&ID has ten affiliated companies

registered in tax havens around the world, including the British Virgin Island, and Cyprus. Id.

These companies made payments to FRN government employees involved in the negotiation of

the GSPA. Id. at ¶ 177. As detailed below, EFCC has directly connected P&ID bribe and kickback

payments to several former government officials and employees, including two former officials

from within the Ministry of Petroleum, Taofiq Tijani and Grace Taiga. Id. at ¶¶182-193.

       Taofiq Tijani was Dr. Lukman’s Technical Assistant within the Ministry of Petroleum.

Tijani has admitted that he received bribe payments from P&ID, including wire transfers and even

a bag containing $50,000 in cash, from P&ID to turn a blind eye to P&ID’s nonexistent

infrastructure and comply with Dr. Lukman’s directive to guide the P&ID to the GSPA. See

Malami Decl., ¶¶201-203. In addition to this cash payment, Mr. Tijani also received wire transfers

into his account held with Guaranty Trust Bank from P&ID affiliate, Lurgi. Id. at ¶214.

       The circumstances surrounding the $50,000 cash payment are particularly alarming. In

approximately April 2009, following P&ID’s submission of its proposal to invest in gas

development in the FRN, Tijani met with Dr. Lukman and P&ID directors Michael Quinn and Neil

Hitchcock at the offices of the Ministry of Petroleum. See Malami Decl., ¶201. At this meeting,



                                               -9-
        Case 1:20-mc-00169-LGS Document 2 Filed 03/25/20 Page 14 of 29



Dr. Lukman (Tijani’s boss) directed Tijani to “give [P&ID] all the necessary support in their

proposals for the accelerated gas development project.” Id. at ¶202. Later that night after a dinner

attended by Tijani, Quinn, and Hitchcock, Hitchcock dropped a black bag with $50,000 in cash in

Tijani’s car, stating that it was a “gift” for his assisting P&ID. Id. at ¶203. In the ensuing years,

Hitchcock transferred tens of thousands of dollars in, what can only be characterized as bribes to

Tijani in exchange for the aid he provided to P&ID in procuring the GSPA. Id. at ¶¶214-215.

       Tijani has cooperated with the FRN and has provided valuable evidence to the FRN of

P&ID’s fraudulent scheme. In a witness statement that he provided to the FRN, Tijani confirmed

that when his Technical Team at the Ministry of Petroleum reviewed P&ID’s proposal for the

GSPA, they discovered that P&ID “did not have any past experience of gas development projects”

and that there was “no strong evidence of financial capabilities,” and that P&ID had failed to

“secure[] the land location in the Calabar Cross-Rivers needed” for the GSPA project. See Malami

Decl., ¶204. However, having received a $50,000 bribe from P&ID, along with the promise of

more to come, Mr. Tijani admitted that he “deliberately overlooked all the shortcomings” and

continued to provide P&ID with all the support it needed to procure the GSPA. Id. at ¶205.

       In addition to receiving direct payments, Tijani has confirmed that P&ID and its affiliate

entities made bribe payments to a Nigerian oil company named Conserve Oil Nigeria Limited

(“Conserve Oil”). Tijani has confirmed that he, along with friends and family, have an ownership

interest in Conserve Oil, and that he is a signatory on Conserve Oil’s account held with Guaranty

Trust Bank. See Malami Decl., ¶¶206-207. From 2013-2014, during the arbitration P&ID

prosecuted against the FRN, P&ID’s affiliate companies, paid Conserve Oil over $280,000. Id. at

¶207. The timing of these payments is particularly suspicious. For example, just two weeks after

P&ID served its arbitration statement of claim, P&ID affiliate Lurgi paid Conserve Oil nearly



                                                -10-
        Case 1:20-mc-00169-LGS Document 2 Filed 03/25/20 Page 15 of 29



$55,000 (Id. at ¶207(a)), and shortly after the Petroleum Ministry failed to submit a timely

statement of defense, Lurgi paid another $50,000 to Conserve Oil. Id. at ¶207(b). There is no

evidence that Conserve Oil provided any services for these payments. Moreover, Tijani has

confirmed that at least $30,000 of payments made by P&ID affiliates to Conserve Oil were in

actuality payments to Tijani for his assistance in procuring the GSPA for P&ID. Id. at ¶207(c).

       Grace Taiga was the Legal Director at the Ministry of Petroleum during Dr. Lukman’s time

as head of the Ministry of Petroleum. In exchange for providing legal cover for P&ID, Ms. Taiga

received over $20,000 in bribe payments from two P&ID affiliated companies, Eastwise Trading

Limited and ICIL. See Malami Decl., ¶¶185-193. As Taiga has never been employed by any of

these entities, the only logical conclusion that can be drawn here is that payments were made to

Taiga for her assistance in procuring the GSPA. Id. at ¶¶191, 195. Taiga completely shirked her

duties as Legal Director, conducted no legal due diligence into P&ID, including whether P&ID

had the financial resources or ability to comply with the GSPA in a satisfactory manner, and

instead misrepresented that the GSPA posed no risk to the FRN. Id. at ¶¶20, 91-95.

       Notably, the only two committees within the Ministry of Petroleum that considered P&ID’s

proposal for the GSPA and P&ID’s ability to perform under the GSPA were the Technical

Committee (of which Tijani was a member) and the Legal Committee (of which Taiga chaired).

See Malami Decl., ¶182. In addition to the bribery payments to and malfeasance of these known

subordinates of Dr. Lukman within the Ministry of Petroleum, the FRN has discovered that P&ID

colluded with Dr. Lukman’s associates to push the GSPA through with no genuine scrutiny.

       While EFCC has not yet uncovered direct evidence of bribes paid to the deceased Dr.

Lukman, EFCC is continuing its investigations into possible kickback agreements between Dr.

Lukman and Alhaji Mohammad Kuchazi, a Commercial Director of P&ID, and a well-known



                                              -11-
         Case 1:20-mc-00169-LGS Document 2 Filed 03/25/20 Page 16 of 29



associate of Dr. Lukman. See Malami Decl., ¶¶221, 223-224. As part of the GSPA, and in

exchange for Kuchazi’s agreement to push the GSPA through his close associate Dr. Lukman,

P&ID agreed to pay Kuchazi (via his entity, Kore Holdings Limited), three percent (3%) of P&ID’s

post-tax operating profits from the GSPA. Id. at ¶224. Dr. Lukman’s direct role in unilaterally

pushing the GSPA through, without complying with any of the FRN’s established protocols for

the awarding of contracts involving FRN gas resources, combined with the known bribes paid by

P&ID to his subordinates, raise the high possibility that bribe payments were also made to Dr.

Lukman. Id. at ¶¶88-90, 204-205. The discovery the FRN seeks through this application will help

the FRN to confirm whether Dr. Lukman received payments from P&ID. Given Dr. Lukman’s

position as Minister of Petroleum, this part of the investigation is critical to the FRN.

   C. The Sham London Arbitration

       Other than bribing former FRN officials and employees, P&ID does not seem to have done

anything to further the GSPA and the project. In fact, P&ID failed to undertake any work in

furtherance of the GSPA. See Malami Decl., ¶22, 97. P&ID failed to secure the land required for

the GSPA project and it never made the investments in human resources, assets or capital to

undertake the construction and operation of a gas-stripping plant. Id. at ¶97. The only logical

conclusion that can be drawn is that from the outset, P&ID’s intent was to transform the GSPA

into a claim against the FRN, which it could then attempt to enforce through arbitration.

       Notwithstanding the illegal nature of the GSPA, and the fraudulent manner in which P&ID

procured the GPSA, in August 2012 P&ID commenced arbitration proceedings against the FRN

under the Nigerian Arbitration and Conciliation Act 2004 (the “Arbitration”) seeking billions of

dollars in damages for decades of speculative earnings. See Malami Decl., ¶100. Despite the high

stakes of the Arbitration, and the suspicious circumstances surrounding the GSPA, the Ministry of



                                                -12-
         Case 1:20-mc-00169-LGS Document 2 Filed 03/25/20 Page 17 of 29



Petroleum was exclusively responsible for conducting the proceedings on the FRN’s behalf even

though as discussed above the Ministry of Petroleum was the biggest culprit (and greatest

beneficiary within the FRN) of P&ID’s GSPA fraud. Id. at ¶¶26, 111, 144.

       In August 2012, Dr. Lukman was no longer the Minister of Petroleum. See Malami Decl.,

¶¶26, 43. However, his successor, Ms. Diesani Alison-Madueke, was deeply corrupt, and her

Ministry’s flagrant mishandling of the Arbitration underscores the suspicious nature of the entire

Arbitration. Id. at ¶¶24-31, 111-112. As background, subsequent to her brief tenure as the Minister

of Petroleum, Alison-Madueke was charged with numerous acts of corruption, including money

laundering and bribery offenses committed as Minister of Petroleum. The conclusion to be drawn

here is that the Ministry of Petroleum was captive to a series of bribery schemes, including P&ID’s,

and from top down the Ministry of Petroleum actively failed to fulfill its charged duty to protect

the FRN and its valuable natural resources.

       The Arbitration was conducted in three phases – jurisdiction, liability, and damages. See

Malami Decl., ¶26. Despite the high stakes of the Arbitration, the Attorney General at the time,

Mr. Mohammed Bello Adoke (“Mr. Adoke”), who in 2019 was charged with facilitating a $1

billion bribery and fraud oil license scheme (with Mr. Adoke himself pocketing more than

$800,000), hand-picked Nigeria’s defense team. Id. at ¶24. Thereafter, the Arbitration was

handled by the then Minister of Petroleum, Ms. Alison-Madueke, who herself has since been

charged with numerous acts of corruption during her tenure as Minister of Petroleum,. Id.

       The Ministry of Justice assumed control of the FRN’s defense at the damages phase. See

Malami Decl., ¶26. The Ministry of Petroleum’s handling of the FRN’s defense at the jurisdiction

and liability phases is notable for its suspicious failure to present any vigorous defense. Id. at ¶¶27-

28. For example, the Ministry of Petroleum, which had assumed the responsibility of presenting



                                                 -13-
         Case 1:20-mc-00169-LGS Document 2 Filed 03/25/20 Page 18 of 29



the FRN’s defense to jurisdiction and liability failed to adequately challenge the jurisdiction of the

Arbitration in London and failed to timely assert any defense to liability or produce supporting

documents or evidence to defeat P&ID’s fraudulently procured GSPA. Id. at ¶¶114-118.

       P&ID’s “evidence,” was limited to a single self-serving written witness statement from

Michael Quinn, one of P&ID’s co-founders, who, in 2006 was charged by the FRN with espionage

and handling secret military materials. See Malami Decl., ¶¶28, 116. Quinn died shortly after

issuing the statement. Id. at ¶28. Compounding its failure to present a timely defense, the

compromised Ministry of Petroleum failed to seek cross-examination of any representative of

P&ID, thereby allowing Quinn’s self-serving statement about P&ID’s financial resources, its

purported expertise and infrastructure – all of which FRN’s investigation has revealed to be

nonexistent –left to stand unchallenged. Id. at ¶¶28, 116.

       On damages, the Ministry of Petroleum handling the FRN’s defense failed to present any

competent evidence. See Malami Decl., ¶28. The Arbitration panel determined that the lone

damages expert proffered by the FRN provided no relevant evidence and, as a result, the panel

disregarded the FRN’s witness testimony in its entirety. Id. Based on P&ID’s falsified (yet

uncontroverted) evidence, and the Ministry of Petroleum’s blatant failure to lodge any meaningful

defense, on January 31, 2017, the Arbitration culminated in a $6.6 billion award against the FRN

(the “Award”). Id. at ¶29. With interest, P&ID claims that the outstanding balance due by the

FRN to P&ID now exceeds $9.6 billion. Id.

       The scale and potential devastating impact of this fraudulently obtained Award is

illustrated by comparison to the FRN’s key budget expenditures. P&ID’s claimed award is nearly

five times the FRN’s 2019 budget for education ($2.07 billion), more than eight times the FRN’s

health budget for 2019 ($1.2 billion) and more than five times the FRN’s counterterrorism budget



                                                -14-
        Case 1:20-mc-00169-LGS Document 2 Filed 03/25/20 Page 19 of 29



($1.9 billion), and is more than the FRN’s entire gross foreign reserves. See Malami Decl., ¶30.

Enforcement of the Arbitration award against the FRN would devastate the Nigerian economy,

and, ultimately, the Nigerian people.

   D. Status of The Nigerian Proceedings

       Armed with the above evidence of bribes paid by P&ID and affiliated entities to FRN

government officials with oversight responsibilities concerning the GSPA, in September 2019, the

EFCC commenced criminal proceedings against Taiga in the Federal High Court in Abuja,

Nigeria. See Malami Decl., ¶230. Taiga was charged with several offenses, including tax

avoidance, and failure to register illegal money laundering activities to the proper authorities. Id.

During her trial, which is ongoing, Taiga admitted that she provided no services for payments

received from P&ID or its affiliated entities. Id. at ¶195. As for Tijani, he is cooperating with the

EFCC and continues to give evidence to its investigators. Id. at ¶¶212-213.

       In addition to these individuals, criminal charges have been brought against P&ID, and

several of its affiliates for money laundering or tax evasion. See Malami Decl., ¶¶226-229, 232-

238. Among the entities charged with facilitating bribes in connection with the GSPA is ICIL,

which is owned by Mr. Quinn and Mr. Cahill, and Goidel, of which Mr. Nolan is a director. Id. at

¶229. Nolan and Quinn were also directors in P&ID, and Nolan was a signatory on P&ID’s bank

account. Id. at ¶64. Nolan is currently on trial in Nigeria for money laundering and related

offenses. Id. at ¶229. Michael Quinn’s partner in P&ID, Cahill, is also at large. Id. at ¶237.

       As for P&ID and its subsidiary P&ID (Nigeria), both have been convicted by the Nigerian

High Court of several offenses, including tax avoidance, failing to register the appropriate money

laundering authorities, fraud, and acting without a license. See Malami Decl., ¶¶181, 228. On

September 19, 2019, both P&ID entities plead guilty to criminal charges brought against them by



                                                -15-
        Case 1:20-mc-00169-LGS Document 2 Filed 03/25/20 Page 20 of 29



the EFCC. Id. The Federal High Court of Nigeria ordered the winding up of both P&ID entities

and ordered a forfeiture of their assets to the FRN. Id. at ¶181.

       The investigations by the EFCC and FRN are continuing, including into whether any

additional current or former government employees, private individuals, and corporate entities that

stood to be enriched by the GSPA or the Arbitration participated in P&ID’s fraudulent scheme.

See Malami Decl., ¶¶182, 206, 216-225.

   E. The Relief Applicants Seek From This Court

       The discovery requested in the United States through this Application will aid the FRN’s

ongoing investigations and prosecutions of the numerous individuals and entities involved in the

multi-billion dollar fraudulent scheme related to the GSPA and the ensuing Arbitration. The

evidence sought, as fully described in the attached set of discovery requests relates to documents,

communications and records of individuals and entities that Applicants have identified as having

materially participated in, and benefited from, the P&ID fraudulent scheme.

       From Bank Respondents, Applicants seek discovery related to: (a) financial records from

P&ID, its known affiliate entities, and their owners that Applicants believe will uncover further

evidence of bribes and money laundering related to the GSPA scheme, including transactions

between P&ID and its various affiliates and any recipients in the FRN; and (b) financial records

revealing payments to FRN government employees and officials by P&ID, its owners and known

affiliate entities, to further support the FRN’s findings of rampant bribery and kickbacks made in

connection with P&ID’s GSPA scheme. Applicants satisfy the statutory requirements of Section

1782, and, as the limited discovery that Applicants seek is directly targeted to the ongoing Nigerian

Proceedings, the discretionary factors are satisfied as well. For these reasons, the Court should




                                                -16-
         Case 1:20-mc-00169-LGS Document 2 Filed 03/25/20 Page 21 of 29



grant the Application in its entirety and authorize Applicants to issue the subpoena and discovery

requests attached to the accompanying declaration of Alexander D. Pencu, Esq. (“Pencu Decl.”).

                                               ARGUMENT

   A. The Requested Discovery Meets The Statutory Requirements Of Section 1782(a)

       The goal of Section 1782 is to “make discovery of evidence for use in foreign litigation

simple and fair.” In re Edelman, 295 F.3d 171, 173 (2d Cir. 2002). Section 1782(a) provides:

       The district court of the district in which a person resides or is found may order him to give
       his testimony or statement or to produce a document or other things for use in a proceeding
       in a foreign or international tribunal, including criminal investigations conducted before
       formal accusation. The order may be made pursuant to …the application of any interested
       person and may direct that the testimony or statement be given, or the document or other
       thing be produced, before a person appointed by the court.

28 U.S.C. §1782(a).

       Courts within this district regularly grant Section 1782 applications for discovery from

financial institutions in aid of foreign proceeding under similar circumstances. See In re Eurasian

Bank JSC, 2020 WL 85226 *2 (Jan. 2, 2020, S.D.N.Y.) (authorizing the issuance of Section 1782

subpoenas against Citibank, JPMorgan and Deutsche Bank to obtain discovery for use in a criminal

investigation in Kazakhstan); In re Iraq Telecom Ltd., 2019 WL 3798059 *5 (Aug. 13, 2019,

S.D.N.Y.) (authorizing Section 1782 subpoenas on Citibank and Standard Chartered in aid of the

applicant’s financial fraud action); Ahmad Hamad Algosaibi & Brothers Co. v. Standard

Chartered Int’l (USA) Ltd. et al., 785 F.Supp.2d 434, 439 (S.D.N.Y. 2011) (granting Section 1782

subpoenas seeking customer financial records from Standard Chartered, Bank of America, HSBC

and Citibank in aid of a multi-billion dollar fraud action pending in Saudi Arabia).

       Section 1782 requires Applicants to establish that “(1) the person from whom discovery is

sought resides or is found in the district of the district court to which the application is made, (2)

the discovery is for use in a proceeding before a foreign tribunal, which includes a criminal


                                                -17-
        Case 1:20-mc-00169-LGS Document 2 Filed 03/25/20 Page 22 of 29



investigation, and (3) the application is made by a foreign or international tribunal or ‘any

interested person.’” In re Application of Chevron Corp., 709 F.Supp.2d 283, 290 (S.D.N.Y. 2010).

Each requirement is satisfied in this Application.

       First, Bank Respondents are financial institutions located in this district or have a

systematic and continuous presence within this district for purposes of Section 1782. See Pencu

Decl., ¶¶5-14. Applicants’ investigation confirm that P&ID’s money laundering and bribes were

largely effectuated in U.S. Dollars such that correspondent bank accounts held at Bank

Respondents were likely utilized in the unlawful transactions. See Malami Decl., ¶¶185-188, 198,

207-211, 217-218.

       Second, the discovery sought in the Application is “for use” in aid of a foreign proceeding.

The Second Circuit has taken an expansive view of the “for use” requirement of Section 1782, and

has emphasized that “an applicant may seek discovery of any materials that can be made use of in

the foreign proceeding to increase her chances of success.” Mees v. Buiter, 793 F.3d 291, 299 (2d

Cir. 2015). Thus, provided the discovery sought is “something that will be employed with some

advantage or serve some use in the proceeding,” then “an applicant may satisfy the statute’s ‘for

use’ requirement even if the discovery [it] seeks is not necessary for [it] to succeed in the foreign

proceeding.” Id. at 295, 298. The discovery Applicants seek is for use in criminal investigations

by the EFCC and in criminal proceedings against target individuals and entities that participated

in or benefitted from P&ID’s fraud, which proceedings are currently pending before the Federal

High Court of Nigeria. See Malami Decl., ¶241. The discovery sought in this Application will

further support and establish that the individuals and entities targeted in the Nigerian Proceedings

participated in the multi-billion dollar scheme to defraud the FRN. Id. at ¶¶242-243.




                                                -18-
        Case 1:20-mc-00169-LGS Document 2 Filed 03/25/20 Page 23 of 29



       Moreover, the EFCC and Federal High Court of Nigeria both qualify as “foreign tribunals.”

The Federal High Court of Nigeria functions as a court of general jurisdiction over both criminal

and civil matters. Criminal proceedings pending before the Federal High Court of Nigeria qualify

as a “foreign tribunal” under Section 1782, and courts have previously recognized the legitimacy

of such proceedings for purposes of granting relief under Section 1782. See, In re Optimal

Investment Services, S.A., 773 F.3d 456, 458 (2d Cir. 2014) (holding that Section 1782 “applies to

a foreign criminal investigation involving an investigating magistrate seeking documents in the

United States”); see also In re Setraco Nigeria Ltd., 2013 WL 3153902 *2 (June 19, 2013 M.D.

Fla.) (“Nigeria’s civil and criminal courts qualify as ‘foreign tribunals’ under Section 1782”).

       As for the EFCC’s pending investigations, the Supreme Court recognized in Intel Corp. v.

Advanced Micro Devices, Inc., 542 U.S. 241 (2004), that “Section 1782(a) does not limit the

provision of judicial assistance to ‘pending’ adjudicative proceedings,” but also includes

“investigation[s] … of a criminal, civil, administrative, or other nature.” Intel Corp., 542 U.S. at

258 (holding that the Commission of the European Communities charged with investigating

alleged violations of the European Union’s competition regulations qualified as a “foreign

tribunal” under Section 1782). Indeed, there is no requirement that an “adjudicative proceeding”

be “pending” or “imminent,” as Section 1782 “requires only that a dispositive ruling by the

[investigating commission], reviewable by [the] courts, be within reasonable contemplation.” Id.

at 259. Moreover, the Second Circuit in Mees, interpreted Intel to mean merely that the materials

sought should “be [for] us[e] at some stage of a foreign proceeding that was within reasonable

contemplation at the time” of the application. Mees, 793 F.3d at 301. The EFCC’s investigations

into P&ID’s fraud have provided the basis for numerous criminal proceedings, and convictions,

against individuals and entities that participated in P&ID’s bribery and kickback scheme. See



                                               -19-
         Case 1:20-mc-00169-LGS Document 2 Filed 03/25/20 Page 24 of 29



Malami Decl., ¶¶33-35, 181-183, 228-232. Undoubtedly, the valuable discovery sought in the

Application will, insofar as the discovery further corroborates the FRN’s evidence of P&ID’s

fraud, form the basis of future criminal proceedings. Id. at ¶¶241-245.

        Third, Applicants are interested parties under Section 1782. The FRN, as a sovereign

foreign nation seeking documents in aid of criminal investigations and prosecutions, is an

“interested person” under the statute. See 28 U.S.C. §1782 (an order for discovery under this

section “may be made pursuant to … [a] request made by a foreign or international tribunal ….”).

Furthermore, an “Attorney General [of a foreign nation] is an ‘interested person’ within the

meaning of section 1782,” because the term “interested person” is “intended to include not only

litigants before foreign or international tribunals, but also foreign and international officials as well

as any other person whether he be designated by foreign law or international convention or merely

possess a reasonable interest in obtaining the assistance.” Young v. U.S. Dept. of Justice, 1988

WL 131302 *7 (S.D.N.Y. Nov. 28, 1988) (JFK) (holding that the Attorney General of Bermuda,

empowered by Bermudian law to “institute … criminal proceedings against any person … in

respect of any offence [sic] against any law in force in Bermuda … is clearly an ‘interested person’

under section 1782.”). By Section 174(1) of the Constitution of the Federal Republic of Nigeria,

1999, the Attorney General is empowered to institute and undertake criminal proceedings against

any person before any court of law in Nigeria in respect of any offence created by an Act of the

National Assembly of Nigeria. Malami, as the Attorney General of the FRN, and chief legal officer

charged with upholding and enforcing the FRN’s laws, qualifies as an “interested person” under

Section 1782 and is a proper applicant to request the discovery sought in the Application. Young,

1988 WL 131302 at *7.




                                                  -20-
         Case 1:20-mc-00169-LGS Document 2 Filed 03/25/20 Page 25 of 29



    B. The Discretionary Factors Weigh In Favor Of Issuing Discovery

        Once all the elements of Section 1782(a) are met, requests for assistance should be liberally

granted. “[D]istrict courts must exercise their discretion under §1782 in light of the twin aims of

the statute: providing efficient means of assistance to participants in international litigation in our

federal courts and encouraging foreign countries by example to provide similar means of assistance

to our courts ….” In re Application for an Order Permitting Metallgesellschaft AG To Take

Discovery, 121 F.3d 77, 79 (2d. Cir. 1997). Courts consider four factors in exercising their

discretion to grant a Section 1782(a) application: (1) whether the person from whom discovery is

sought is within the foreign court’s jurisdiction; (2) the receptivity of the foreign tribunal to federal

court assistance; (3) whether the request conceals an attempt to circumvent foreign proof-gathering

restrictions; and (4) whether the request is unduly intrusive or burdensome. Intel Corp., 542 U.S.

at 264-265. Each of the discretionary Intel factors weighs in favor of granting the Application.

        The first factor weighs in favor of granting the Application because Bank Respondents are

not parties to the Nigeria Proceedings, are outside of the jurisdictional reach of the Nigerian courts,

and evidence of bribes paid to current and former Nigerian officials may not be available absent

the aid of Section 1782 aid. Intel Corp., 542 U.S. at 264.

        The second factor weighs in favor of granting the Application because the FRN is receptive

to receiving assistance from this Court in the form of discovery under Section 1782. Under this

factor, courts consider whether a clear policy in the foreign jurisdiction prohibits the use of

discovery obtained in the United States, absent which, assistance under Section 1782 is

appropriate. In re Euromepa S.A., 51 F.3d 1095, 1100 (2d Cir. 1995). Nigerian criminal

investigative commissions, such as the EFCC, and its courts, including the Federal High Court of

Nigeria, are receptive to evidence obtained in a United States judicial proceeding, and no rules or



                                                  -21-
        Case 1:20-mc-00169-LGS Document 2 Filed 03/25/20 Page 26 of 29



policies exist within the FRN prohibiting their use by the FRN courts, investigators, or prosecutors.

See Malami Decl., ¶¶241-245; see also In re Setraco Nigeria Ltd., 2013 WL 3153902 *2.

       The third factor weighs in favor of granting the Application because Applicants do not seek

to circumvent investigatory restrictions in the FRN. Under the third factor, courts consider

whether there are any restrictions under the law of the foreign tribunal against the collection of

evidence abroad. See In re OOO Promnefstroy, Misc. No. M 19-99 (RJS), 2009 WL 3335608

(S.D.N.Y. Sep. 15, 2009). However, “nothing in the text of [Section] 1782 limits a district court’s

production-order authority to materials that could be discovered in the foreign jurisdiction if the

materials were located there.” Intel Corp., 542 U.S. at 260-263. The appropriate inquiry under

this third Intel factor is whether the Applicants are pursuing Section 1782 discovery in good faith.

See In re Hansainvest Hanseatische Investment-GmbH, 364 F.Supp.2d 243, 251 (S.D.N.Y. 2018)

(“to demonstrate circumvention, Respondents must illustrate … that Applicants are engaged in a

bad faith endeavor to misuse Section 1782”). Nigerian law permits the type of discovery requested

in the Application. See Malami Decl., ¶¶241-245. Applicants in good faith seek permission to

obtain limited discovery directly related to the core issues arising out of the Nigerian Proceedings,

including financial records of individuals and entities that Applicants are investigating and

prosecuting for committing, or aiding in the commission of, a multi-billion fraud on the FRN. Id.

       The fourth Intel factor weighs in favor of granting the Application because the discovery

requested is not unduly burdensome or intrusive. Courts permit discovery under Section 1782

from financial institutions that could have documents or information relevant to the foreign

proceeding. See, e.g., In re Aso, 2019 WL 2345443 *8 (June 3, 2019, S.D.N.Y.) (JLT) (granting

the applicant’s request for financial records from five financial institutions, including Citibank,

across twenty-two years, and finding that the requests were sufficiently narrowly tailored where



                                                -22-
         Case 1:20-mc-00169-LGS Document 2 Filed 03/25/20 Page 27 of 29



the applicant presented “plausible” information that the requested information “could uncover

information” relevant to the foreign proceeding). Moreover, Bank Respondents need not be the

only potential source of the information sought under this factor. See In re Iraq Telecom, 2019

WL 3798059 *5 (“[w]hile it is possible that documents related to use of the correspondent bank

… may ultimately be unnecessary to prove Petitioner’s claims, issues of potential overbreadth are

different from whether… producing the documents is unduly burdensome or intrusive”).

        The purpose of the discovery is to assist the Applicants in the Nigerian Proceedings. See

Malami Decl., ¶¶241-245. Bank Respondents have been identified as likely to have relevant

information because they act as correspondent banks for foreign banks that were utilized by P&ID

and its affiliates to pay bribes or are New York offices of foreign institutions used by P&ID and

its affiliates. Foreign transactions in U.S. Dollars generally clear through New York. See In re

Sealed Case, 932 F.3d 915, 920 (D.C. Cir. 2019). U.S. Dollar currency clearing is handled by

Fedwire, which is run by the twelve Federal Reserve banks, and the Clearing House Interbank

Payment System (“CHIPS”), which is owned by member banks. There are approximately fifty

member banks that participate in CHIPS. See Ex. 11 to Pencu Decl.3

        Applicants have analyzed the information gathered in the Nigerian Proceedings to identify

the United States financial institutions that would be most likely to have effectuated U.S. Dollar

transactions connected to P&ID’s bribery and money laundering scheme.                       Five of Bank

Respondents, namely Citibank, Deutsche Bank, HSBC, JP Morgan, and Standard Chartered are

members of CHIPS. See Ex. 11 to Pencu Decl. Fortis’ parent, BNP Paribas, is a member of

CHIPS. Id. Allied Irish, Bank of Cyprus, UBA, and Standard New York are not members of

CHIPS but are the New York affiliates of foreign institutions used by P&ID and its affiliates.


3
 https://www.theclearinghouse.org/-/media/new/tch/documents/payment-systems/chips_participants_revised_02-07-
2020.pdf

                                                    -23-
          Case 1:20-mc-00169-LGS Document 2 Filed 03/25/20 Page 28 of 29



Given the prevalence of U.S. Dollars in P&ID’s scheme, and based on Bank Respondents either

being used as correspondent banks to effectuate U.S. Dollar transfers for P&ID or its affiliates or

as the New York offices of foreign institutions used by P&ID and its affiliates, Applicants have

identified Bank Respondents as likely to have relevant information to the U.S. Dollar bribes paid

by P&ID in Nigeria.

        In order to comply with their Anti-Money Laundering (“AML”) and Anti-Terrorist

Financing (“ATF”) obligations, Bank Respondents that effectuated transactions should have

obtained information and supporting documentation from the foreign banks about, inter alia, the

following: (1) key details about the transfer(s) such as date, currency, names of sending/receiving

banks, relevant account numbers, and other information relating to the flow of funds between

various parties; (2) the purpose of the transfer(s); and (3) the beneficial owners of the

sending/receiving accounts. See, e.g., 31 U.S.C. § 5318(i) (requiring covered banks to “establish

appropriate, specific, and, where necessary, enhanced, due diligence policies, procedures, and

controls that are reasonably designed to detect and report instances of money laundering through

[the foreign bank account]”); see also 31 C.F.R. § 1010.610(a) (describing the required due

diligence program as including “[a]ssessing the money laundering risk presented by such

correspondent account, based on a consideration of all relevant factors” and “[a]pplying risk-based

procedures and controls to each such correspondent account reasonably designed to detect and

report known or suspected money laundering activity, including a periodic review of the

correspondent account activity sufficient to determine consistency with information obtained

about the type, purpose, and anticipated activity of the account”).4 Applicants seek the information

Bank Respondents should have compiled pursuant to their AML and ATF obligations.


4
  Additionally, if the Bank Respondents determined that the foreign banks or recipients were money laundering risks,
they should have applied enhanced due diligence procedures including (1) “[m]onitoring transactions to, from, or

                                                       -24-
          Case 1:20-mc-00169-LGS Document 2 Filed 03/25/20 Page 29 of 29



         Applicants’ discovery requests are limited to transactions of a targeted group of persons

and entities over a ten-year period during which P&ID carried out its scheme. See Malami Decl.,

¶¶241-245. As Applicants’ discovery requests are narrowly limited in scope and time, and

specifically targeted at gathering evidence for use in the Nigerian Proceedings, the granting of this

application and permitting limited discovery is not unduly intrusive or burdensome. Therefore,

the fourth factor also weighs in favor of granting the Application.

                                                 CONCLUSION

         Federal law authorizes this Court, pursuant to Section 1782(a), to grant discovery in aid of

a foreign proceeding. The Applicants’ requests fit squarely within the goal of Section 1782(a) to

provide equitable and efficient means to assist parties engaged in legal proceedings abroad. As the

statutory requirements of Section 1782 are satisfied and the discretionary factors weigh in favor of

granting this Application the Court should grant the Applicants’ request for discovery.

Dated: March 25, 2020
       New York, New York
                                                                MEISTER SEELIG & FEIN LLP

                                                                By: /s/ Alexander D. Pencu
                                                                        Alexander D. Pencu, Esq.
                                                                        Christopher J. Major, Esq.
                                                                125 Park Avenue, 7th Floor
                                                                New York, NY 10017
                                                                Tel: (212) 655-3500
                                                                Email: adp@msf-law.com
                                                                        cjm@msf-law.com

                                                                Attorneys for Applicants Federal Republic
                                                                of Nigeria, and Attorney General
                                                                Abubakar Malami




through the correspondent account in a manner reasonably designed to detect money laundering and suspicious
activity”; and (2) “[o]btaining information from the foreign bank about the identity of any person with authority to
direct transactions through any correspondent account that is a payable-through account, and the sources and beneficial
owner of funds or other assets in the payable-through account.” 31 C.F.R. §§ 1010.610(b)(1)(i), (iii).

                                                        -25-
